Citation Nr: 0329568	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  99-21 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

The veteran served on active duty from April 1998 to August 
1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 RO decision which denied 
service connection for residuals of a left leg injury.  The 
Board remanded the case to the RO in February 2001 for 
additional development of the evidence.  

The case was subsequently returned to the Board, and in 
August 2002 the Board itself started to develop additional 
evidence in accordance with the authority granted by 
38 C.F.R. § 19.2(a)(2) (2002).  The development has not been 
completed.  Moreover, a court decision has invalidated the 
regulation which permitted the Board itself to develop 
evidence.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus the 
additional development must be done by the RO.

Accordingly, the case is remanded to the RO for the following 
action:  

1.  The veteran claims he was treated by 
Katherine Maurath, M.D., 1111 Glyneo 
Parkway, Suite 100, Brunswick, GA 31525.  
After obtaining any necessary release 
form, the RO should obtain copies of all 
of the veteran's records of treatment by 
this doctor for left leg problems since 
August 1998.

2.  The RO should then have the veteran 
undergo a VA examination to determine the 
existence and etiology of any residuals 
of a left leg injury.  The claims folder 
should be provided to and reviewed by the 
examiner.  All current left leg disorders 
should be diagnosed.  Based on 
examination findings, a review of 
historical evidence, and medical 
principles, the doctor should provide a 
medical opinion, supported by adequate 
rationale, as to the likely date of onset 
and etiology of any current left leg 
disorder, including any relationship with 
the veteran's active duty.  The doctor 
should indicate whether current residuals 
exist from the veteran's early stress 
fracture to the mid shaft of the left 
tibia diagnosed during service in June 
1998.

3.  After assuring there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should review the claim for service 
connection for residuals of a left leg 
injury.  If the claim is denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


